UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1226


MUYAPENDE WILLY KANKU,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 10, 2018                                           Decided: May 18, 2018


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Muyapende Willy Kanku, Petitioner Pro Se. Aric Allan Anderson, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Muyapende Willy Kanku, a native and citizen of the Democratic Republic of the

Congo, petitions for review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the Immigration Judge’s denial of his application for adjustment

of status. After thoroughly reviewing the record and Kanku’s claims, we conclude that

substantial evidence supports the Board’s decision. See Djadjou v. Holder, 662 F.3d 265,

273 (4th Cir. 2011) (noting that the adverse credibility finding is reviewed for substantial

evidence). We also conclude that Kanku failed to show that he was denied due process.

See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008) (stating elements of due process

claim in removal proceeding). Accordingly, we deny the petition for review. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2